


109 HR 5719 IH: Fetus Farming Prohibition Act of

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5719
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Weldon of Florida
			 (for himself and Mr. Deal of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to prohibit the
		  solicitation or acceptance of tissue from fetuses gestated for research
		  purposes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fetus Farming Prohibition Act of
			 2006.
		2.Prohibition of
			 the solicitation or acceptance of tissue from fetuses gestated for research
			 purposesSection 498B of the
			 Public Health Service Act (42 U.S.C. 289g–2) is amended—
			(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
			(2)by inserting after
			 subsection (b) the following:
				
					(c)Solicitation or
				acceptance of tissue from fetuses gestated for research
				purposesIt shall be unlawful for any person or entity involved
				or engaged in interstate commerce to—
						(1)solicit or
				knowingly acquire, receive, or accept a donation of human fetal tissue knowing
				that a human pregnancy was deliberately initiated to provide such tissue;
				or
						(2)knowingly acquire,
				receive, or accept tissue or cells obtained from a human embryo or fetus that
				was gestated in the uterus of a nonhuman
				animal.
						;
			(3)in paragraph (1)
			 of subsection (d), as so re-designated, by striking (a) or (b)
			 and inserting (a), (b), or (c); and
			(4)in paragraph (1)
			 of subsection (e), as so redesignated, by striking section
			 498A(f) and inserting section 498A(g).
			
